—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Marrus, J.), rendered July 6, 1999, convicting him of *428burglary in the third degree, upon his plea of guilty, and imposing sentence, and (2) a resentence of the same court, imposed February 24, 2000.
Ordered that the judgment and resentence are affirmed.
The defendant’s remarks at the time of his original sentencing on July 6, 1999, did not constitute a motion to dismiss the indictment on the basis of an unreasonable delay in sentencing. Accordingly, the defendant’s contention that the indictment should be dismissed for this reason is not preserved for appellate review (see, People v Richardson, 262 AD2d 427; People v Marshall, 228 AD2d 15; People v Thompson, 193 AD2d 841). Under the circumstances of this case, we decline to review this issue in the exercise of our interest of justice jurisdiction. O’Brien, J. P., Ritter, Altman and Schmidt, JJ., concur.